Citation Nr: 9905280	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-03 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right knee, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
shell fragment wound scars of the trunk.

3.  Entitlement to an increased (compensable) rating for a 
shell fragment wound scar of the scalp.

4.  Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1967 to 
December 1970.

The instant appeal arose from a February 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Boise, Idaho, which, in part, denied claims for 
increased ratings for residuals of a shell fragment wound of 
the right knee and shell fragment wound scars of the trunk 
and scalp.  The claim for service connection for a 
gastrointestinal disorder was placed in appellate status 
following a September 1998 rating decision.

The claims for entitlement to an increased rating for 
residuals of a shell fragment wound of the right knee and for 
entitlement to service connection for a gastrointestinal 
disorder are discussed in the REMAND section below which 
follows the ORDER in this case.

During his testimony during his May 1998 personal hearing, 
the veteran raised a claim of service connection for 
headaches secondary to his service-connected shell fragment 
wound scar of the scalp.  Since this issue has not been 
developed by the RO, it is referred to the RO for appropriate 
action.  The issue is not inextricably intertwined with the 
issues on appeal.  Kellar v. Brown, 6 Vet.App. 157 (1994).


FINDINGS OF FACT

1.  The appellant's service-connected shell fragment wound 
scars of the trunk are tender and painful on objective 
examination.

2.  The appellant's service-connected shell fragment wound 
scar of the scalp is difficult to visualize with no evidence 
of tenderness or pain on objective examination.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent rating for shell 
fragment wound scars of the trunk are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (1998).

2.  The schedular criteria for a compensable disability 
evaluation for a shell fragment wound scar of the scalp are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.2, 4.118, Diagnostic Codes 7800, 7803-7805 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claims for increased ratings are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet.App. 78 
(1990).  That is, he has presented claims which are 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of well-grounded claims.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A VA 
examination was performed pursuant to the appellant's claim 
for benefits.  In addition, all available service medical 
records and VA treatment records have been obtained.  For 
these reasons, the Board finds that VA's duty to assist the 
appellant, 38 U.S.C.A. § 5107(a) (West 1991), has been 
discharged.  Furthermore, the undersigned finds that this 
case has been adequately developed for appellate purposes.  A 
disposition on the merits is now in order.

In evaluating the appellant's request for increased ratings, 
the Board considers the medical evidence of record. The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Where a zero percent rating is not provided in 
a diagnostic code, a noncompensable evaluation will be 
assigned where the requirements for a compensable evaluation 
are not shown.  38 C.F.R. § 4.31 (1998).

In determining whether a higher rating is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

The service medical records show that in July 1968 the 
veteran was struck by fragments from an exploding enemy 
grenade in the right chest and right temple.  The scalp wound 
was debrided and sutured.  An exploratory laparotomy repaired 
a rent in the diaphragm and a chest tube was placed in the 
right hemithorax.  An August 1968 treatment record noted a 
healed, closed thoracotomy scar, three granulating wounds 
over the posterior aspect of the right chest, a well-healed 
upper abdominal, midline surgical incision, and a granulating 
wound of the right temporoparietal aspect of the scalp which 
measured 0.5 centimeters (cm.) by 3 cm.  It was noted that 
these wounds did not include nerve or artery involvement.

A May 1972 VA examination noted a 4 cm. shell fragment wound 
scar of the right temple and two shell fragment wound scars 
of the right chest measuring 3 cm. and 5 cm. by 1.5 cm.  
These scars were not noted to be painful.  By rating decision 
in June 1972, service connection was granted for shell 
fragment wound scars of the head and trunk, and a 
noncompensable disability rating was assigned which has been 
confirmed and continued to the present time.

An October 1982 VA examination noted a small, 21/2 inch, well-
healed scar "well-disguised by his hairline" and two small 
scars of the right chest.  The wounds were described as 
"subtly tender."  At that time, the veteran's most 
significant complaints surrounded his abdomen in the area of 
his surgical abdominal scar.

The most recent VA examination was performed in October 1997.  
Examination of the right scalp area "[did] not reveal any 
scar" although the examiner noted that due to the veteran's 
abundant growth of hair, a scar would be difficult to 
visualize.  He also noted that scalp wounds often healed well 
with little evidence of scarring.  A 1 inch shell fragment 
wound was noted on the right lateral thorax with a 2 inch 
healed scar just below which was used for placement of the 
chest tube.  The examiner noted "mild tenderness" of these 
scars.

The veteran testified during a May 1998 hearing before RO 
personnel that the scars on his right trunk were occasionally 
tender and painful.  He reported that 21/2 weeks before the 
hearing his right side was painful.  He also stated that his 
scalp scar was occasionally tender when he combed his hair 
over it.  During his October 1998 hearing before the 
undersigned member of the Board, the veteran testified that 
his trunk scars were tender to touch and that his scalp scar 
was tender when he combed over it.

Shell fragment wound scars of the trunk 

The appellant contends, in substance, that his shell fragment 
wound scars of the trunk are tender and painful; therefore, 
he believes a compensable rating is warranted.  

The veteran's shell fragment wound scars of the trunk are 
currently rated as 0 percent disabling under Diagnostic Code 
7805.  Diagnostic Code 7805 provides that scars are rated by 
limitation of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1998).  As the medical evidence does 
not show that the shell fragment wound scars of the trunk 
limit the function of the trunk in any way, the Board deems 
that a noncompensable rating is appropriate under Diagnostic 
Code 7805.

The Board has also considered whether other Diagnostic Codes 
are for application.  Other ratings for scars depend upon 
whether they are disfiguring (Diagnostic Code 7800), poorly 
nourished with repeated ulceration (Diagnostic Code 7803), or 
tender and painful on objective demonstration (Diagnostic 
Code 7804).  The veteran does not contend that his trunk 
scars are disfiguring or that they are poorly nourished with 
repeated ulceration.  The medical evidence shows no evidence 
of disfigurement and no evidence of infection or other 
irritation as regards these scars.  Thus, the Board does not 
find that the scars warrant a compensable evaluation under 
either Diagnostic Code 7800 or 7803.

However, taking into consideration the veteran's sworn 
testimony, his meritorious service, and the findings on the 
most recent VA examination, and applying the benefit of the 
doubt rule, the Board finds that an increased rating, to 10 
percent, is warranted for the trunk scars under Diagnostic 
Code 7804.  The veteran testified that his trunk scars were 
tender, and the scars were found to be painful on objective 
demonstration during the recent VA examination.  Thus, the 
Board finds that a compensable rating for his trunk scars is 
warranted.

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 
38 C.F.R. § 3.321(b) (1998).  The evidence does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Specifically, there has not been a demonstration 
of marked interference with employment attributable to the 
trunk scars or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
criteria.  The medical evidence does not show that, other 
than his initial hospitalization in service, the veteran has 
ever been hospitalized for treatment of the trunk scars, and 
there is no evidence in the record that his trunk scars 
significantly interfere with his employment.  He reported 
during his October 1997 examination that he worked part-time 
helping out in the library.

Accordingly, an increased rating for shell fragment wound 
scars of the trunk, not higher than 10 percent, is warranted.

Shell fragment wound scar of the scalp 

The appellant contends, in substance, that his shell fragment 
wound scar of the scalp is sensitive when he combs his hair; 
therefore, he believes a compensable rating is warranted.

The veteran's shell fragment wound scar of the scalp is 
currently evaluated as noncompensably disabling under 
Diagnostic Code 7805.  Diagnostic Code 7805 provides that 
scars are rated by limitation of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (1998).

As the medical evidence does not show that the scar of the 
scalp limits the function of the scalp in any way, the Board 
deems that a noncompensable rating is appropriate under 
Diagnostic Code 7805.  The October 1997 VA examination report 
revealed that the scar could not even be visualized by the 
examiner.  The examiner indicated that abundant hair growth 
could prevent visualization; however, it was noted that scalp 
wounds usually healed well with little evidence of scarring.  

The Board has also considered whether other Diagnostic Codes 
are for application. Other ratings for scars depend upon 
whether they are disfiguring (Diagnostic Code 7800), poorly 
nourished with repeated ulceration (Diagnostic Code 7803), or 
tender and painful on objective demonstration (Diagnostic 
Code 7804).  The veteran does not contend that his scalp scar 
is disfiguring, and as it is currently undetectable even on 
examination, the Board does not find that the scar is 
disfiguring to a compensable degree.  Likewise, the veteran 
does not contend and the evidence does not show that the scar 
is poorly nourished with repeated ulceration.  At the time of 
the VA examination, there was no evidence of infection or 
other irritation as regards the scar.  Finally, while the 
Board notes the veteran's testimony that the scar is 
occasionally tender when he combs his hair, the scar was not 
found, let alone found to be painful on objective 
demonstration during the recent VA examination.  Thus, the 
Board finds that a compensable rating for his scar is not 
warranted.

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 
38 C.F.R. § 3.321(b) (1998).  The evidence does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Specifically, there has not been a demonstration 
of marked interference with employment attributable to the 
scalp scar or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
criteria.  The medical evidence does not show that, other 
than his initial hospitalization in service, the veteran has 
ever been hospitalized for treatment of the scalp scar, and 
there is no evidence in the record that his scalp scar 
significantly interferes with his employment.  He reported 
during his October 1997 examination that he worked part-time 
helping out in the library.

Accordingly, the Board concludes that a compensable 
disability rating for a shell fragment wound scar of the 
scalp is not warranted.


ORDER

A claim for an increased rating for a shell fragment wound 
scar of the scalp is denied, and a claim for an increased 
rating for shell fragment wound scars of the trunk is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

The appellant contends, in substance, that he has had a 
chronic gastrointestinal disorder since service; therefore, 
he believes service connection for that disorder is 
warranted.

In a September 1998 rating decision, the RO adjudicated an 
application to reopen the claim for entitlement to service 
connection for a gastrointestinal disorder.  The claim was 
reopened and denied, and the veteran was notified of the 
decision by letter dated September 26, 1998.  The Board finds 
the veteran's written statement, received at the RO on 
October 2, 1998, is a timely notice of disagreement with the 
September 1998 rating decision.  38 C.F.R. § 20.302(a) 
(1998).

Since the veteran has placed the issue of entitlement to 
service connection for a gastrointestinal disorder in 
appellate status, a remand is necessary in order to issue a 
statement of the case on this issue.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996); Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995).

The appellant contends, in substance, that his right knee 
disorder is more severe than the current disability 
evaluation suggests; therefore, he believes that an increased 
rating is warranted.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefits sought, 
as well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet.App. 90 (1991).  

The veteran's right knee disorder was last examined by VA in 
October 1997.  Although the examination report noted numerous 
objective findings, it did not specifically address whether 
there was additional motion lost due to pain on use or during 
exacerbation of the disability.  

The veteran testified before the undersigned that he had pain 
with standing more than 10 to 20 minutes, pain walking more 
than 21/2 blocks, and pain on extremes of motion.  He also 
stated that he had occasional buckling, swelling, and popping 
of the knee.  The October 1997 examiner noted "flexion 129 
degrees with pain" but did not indicate what the veteran's 
range of motion was without pain, if any.

In light of the foregoing, these issues are REMANDED to the 
RO for the following:

1.  The RO should issue a statement of 
the case in connection with the issue of 
entitlement to service connection for a 
gastrointestinal disorder.

2.  In connection with this remand, the 
veteran and his representative are 
reminded that they have yet to perfect an 
appeal to the September 1998 rating 
decision denying service connection for a 
gastrointestinal disorder, by filing a 
timely appeal statement (VA Form 9) in 
response to the statement of the case to 
be issued pursuant to this remand.

3.  The RO should arrange for an 
appropriate VA examination for the 
purpose of ascertaining the nature and 
extent of severity of the veteran's 
service-connected right knee disorder.  
The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted, including diagnostic 
radiography such as X-rays, MRI, and CT 
scans that the examiner may deem 
necessary.  The examiner should review 
the results of any testing prior to 
completion of the report.  With respect 
to the functioning of the veteran's right 
knee, attention should be given to the 
presence or absence of pain, any 
limitation of motion, swelling, ankylosis 
(favorable or unfavorable), subluxation, 
lateral instability, dislocation, locking 
of the joint, loose motion, crepitus, 
deformity or impairment.  The examiner 
should provide complete and detailed 
discussion with respect to any weakness; 
fatigability; incoordination; restricted 
movement; or pain on motion.  The 
examiner should provide a description of 
the effect, if any, of the veteran's pain 
on the function and movement of his right 
knee.  See DeLuca v. Brown, 8 Vet.App. 
202 (1995); 38 C.F.R. § 4.40 (1997) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during exacerbation 
of the disability.  The examiner is 
requested to comment on the degree of 
limitation on normal functioning caused 
by pain and the effect of his right knee 
disability on his employability.  Range 
of motion testing should be conducted 
with an explanation as to what is the 
normal range of motion.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of right knee pathology 
found to be present.  The examiner should 
provide complete rationales for all 
conclusions reached.

4.  Following completion of the 
foregoing, the RO must review the 
appellant's claims folder and ensure that 
all of the foregoing development action 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  The RO should readjudicate the 
appellant's claim for an increased rating 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.

If the increased rating claim remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.

The appellant need take no action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and argument while the case is in remand status.  
Booth v. Brown, 8 Vet.App. 109, 112 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with the 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the issue addressed in this remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

